Exhibit 99.1 Brookfield Residential Properties Inc. News Release Investors, analysts and other interested parties can access Brookfield Residential’s first quarter 2013 interim report and corporate profile on our website at www.brookfieldrp.com. The first quarter 2013 results conference call and webcast will be held on Friday, May 3, 2013 at 11 a.m. (EST).Dial 1.800.319.4610 toll free in North America or for overseas calls, 1.604.638.5340.The call will also be available via webcast live at www.brookfieldrp.com.The recorded conference call replay can be accessed until June 3, 2013 by dialing 1.800.319.6413 or 1.604.638.9010 and using code 1231 followed by the # sign. BROOKFIELD RESIDENTIAL REPORTS 2 Net income attributable to shareholders of $4 million or $0.04 per share Strong revenue growth of 29% over the first quarter of 2012 36% increase in backlog units and 43% increase in backlog value over the first quarter of 2012 Calgary, Alberta, May 2, 2013 – (BRP: NYSE/TSX) Brookfield Residential Properties Inc. (“Brookfield Residential” or “the Company”), a leading North American land developer and homebuilder today announced financial results for the first quarter ended March 31, 2013. The results are based on U.S. Generally Accepted Accounting Principles (U.S. GAAP). PERFORMANCE AND FINANCIAL HIGHLIGHTS Three Months Ended March 31, 2013 · Net income increased to $4 million, or $0.04 per share in the first quarter, compared to $1 million, or $0.01 per share, in the first quarter of 2012 · First quarter revenue increased 29% to $171 million over the first quarter of 2012 · Homebuilding deliveries increased 17% to 294 units compared to the first quarter of 2012 · Backlog of 1,180 units representing $519 million of value rose 36% and 43%, respectively, compared to the first quarter of 2012. Average price of homes in backlog was $440,000 as at March 31, 2013, compared to$420,000 as at March 31, 2012 · Gross margin was 30% in the first quarter, compared to 29% in the first quarter of 2012 · Active housing communities increased to 35, up from 31 in the first quarter of 2012 · Income before income taxes increased to $7 million compared to $4 million in the first quarter of 2012 Results of Operations Three Months Ended March 31 (US$ millions, except per share amounts) Total revenue $ $ Income before income taxes 7 4 Income tax expense (3
